Exhibit 10.12

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into effective as of December 22, 2015, by and between KLX Inc., a Delaware
corporation (the “Company”), and John A. Cuomo (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement effective as of February 26, 2015 (the “Prior Agreement”); and

WHEREAS, the Executive agrees to continue to provide services for the benefit of
the Company for the additional period provided herein, and the Company wishes to
procure such services as provided herein; and

WHEREAS, concurrently with the execution of the Prior Agreement, the Executive
and the Company entered into the KLX 2015 Proprietary Rights Agreement, (the
“2015 Proprietary Rights Agreement”), attached hereto as Exhibit A, and hereby
incorporated by reference; and

WHEREAS, the Executive and the Company wish to amend and restate the Prior
Agreement in its entirety in the manner set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:

1.         Employment. Subject to Section 4 of this Agreement, the Company shall
employ the Executive as its Vice President and General Manager, Aerospace
Solutions Group, and the Executive shall perform services for and continue in
the employment of the Company commencing on February 26, 2015 (the “Effective
Date”) until the third anniversary of the Effective Date, and the Executive’s
employment hereunder shall automatically be extended on the first anniversary
date of the Effective Date and on each subsequent anniversary of the Effective
Date for additional one (1) year periods until either the Company or the
Executive gives the other party at least thirty (30) days’ written notice prior
to the anniversary of the Effective Date of any such year of its or his desire
to not renew the then current term of this Agreement, unless the Executive’s
employment is terminated earlier pursuant to this Agreement as hereinafter set
forth.  For purposes of this Agreement, the term “Employment Period” shall mean
the initial three (3) year period and all extensions thereof, if any, as
aforesaid, provided that the Executive continues to be employed by the Company;
provided, however that for the purposes of Sections 4 and 5 of this Agreement,
the Employment Period shall run through the last day of the then current
Employment Period (assuming for this purpose the Executive’s continued
employment through such last day).

2.         Position and Duties. The Executive shall serve the Company in the
capacity of Vice President and General Manager, Aerospace Solutions Group and
shall be accountable to and shall have such other powers, duties and
responsibilities, consistent with such capacity as may from time to time be
prescribed by the Chief Operating Officer of the Company, or his designee. The
Executive shall perform and discharge, faithfully, diligently and to the best of
his ability, such

 



 

--------------------------------------------------------------------------------

 



powers, duties and responsibilities. The Executive shall devote all of his
working time and efforts to the business and affairs of the Company.

3.         Compensation.

(a)        Salary. During the Employment Period, the Executive shall receive a
salary (the “Salary”) payable at the rate of Three Hundred Sixty Thousand
Eighty-One Dollars ($360,081.00) per annum. The Salary may be adjusted from time
to time by the compensation committee of the Company’s board of directors (the
“Compensation Committee”), provided,  however, that it shall at no time be
adjusted below the Salary then in effect.  The Salary shall be paid biweekly or
in accordance with the Company’s then current payroll practices, less all
required deductions. The Salary shall be pro-rated for any period of service
less than a full year.

(b)        Incentive Bonus. During the Employment Period, the Executive may
receive an incentive target bonus for each fiscal year or portion thereof during
which the Executive has been employed hereunder as determined by the
Compensation Committee at the end of the applicable fiscal year, with the target
annual incentive opportunity to be no less than seventy-five percent (75%) of
the Executive’s then current Salary (the “Target Bonus”) in accordance with the
Company’s executive bonus plan then in effect.  The incentive bonus shall be
paid in accordance with Company policy, but in no event later than March 15th of
the year following the year in which it is earned.

(c)        Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him on behalf of the Company in accordance with the Company’s then
current policies.

(d)        Benefits. During the Employment Period, the Executive shall be
entitled to participate in or receive benefits under any life or disability
insurance, health, pension, retirement, accident, deferred compensation, and
other employee benefit plans, programs or arrangements made generally available
by the Company to its senior executive officers, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements in effect from time to time. In accordance with the Company’s
policies in effect from time to time, the Executive shall also be entitled to
paid vacation in any fiscal year during the Employment Period as well as all
paid holidays given by the Company to its senior executive officers.

(e)        Automobile. During the Employment Period, the Executive shall receive
an automobile allowance of $1,100 per month (the “Automobile Allowance”),
payable in accordance with Company policy as established from time to time, but
in no event later than March 15th of the year following the year in which it
shall accrue.

(f)        Equity Awards.  During the Employment Period, the Executive shall be
eligible to participate in the Company’s equity incentive program(s) on the
terms set forth by the Compensation Committee in its sole discretion, which
program(s) may include stock options, restricted stock awards or units (“Equity
Awards”).  The targeted grant date fair value of the annual Equity Awards shall
be one hundred fifty percent (150%) of the Executive’s then current Salary
(determined in accordance with Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) Topic 718, or any successor
promulgation). The actual grant date fair value of any Equity Award will be
determined by the Compensation Committee based on its assessment of the
Executive’s performance and may be more or less than the target amount.  The





2

--------------------------------------------------------------------------------

 



Equity Awards shall be granted pursuant to the terms of the Company’s equity
incentive program(s) and an award agreement to be entered into between the
Company and the Executive.

4.         Termination and Compensation Thereon.

(a)        Termination Date. Subject to the terms and conditions of this
Agreement, the Executive’s employment pursuant to this Agreement may be
terminated either by the Executive or the Company at any time and for any
reason. The term “Termination Date” shall mean the date upon which the
Executive’s employment is terminated (i) by his death, (ii) by his Incapacity
(as defined in Section 4(c)), (iii) otherwise in accordance with this Agreement,
(iv) upon the occurrence of a Change of Control in accordance with Section 5, or
(v) for any other reason, the Executive incurs a Separation from Service (as
defined in Section 13(c)).

(b)        Death.

(i)         The Executive’s employment shall terminate upon his death.  In such
event, the Company shall, within thirty (30) days following the date of death,
pay to such person as the Executive shall have designated in a notice filed with
the Company (“Person”), or, if no such Person shall have been designated, to the
Executive’s estate, a lump-sum amount equal to the sum of (A) a prorated portion
of 75% of the Executive’s then current Salary, with the prorated amount to be
determined based on the number of days that the Executive was employed by the
Company in the year during which the Termination Date occurs, (B) the
Executive’s Salary for the remainder of the Employment Period, (C) the maximum
annual contribution under the Company’s deferred compensation plan of seven and
a half percent (7.5%) of the Executive’s total base salary and annual cash bonus
(with such maximum amount to be determined in accordance with the terms of the
applicable deferred compensation plan) that would have been made during the
remainder of the Employment Period and (D) two (2) times the Executive’s Target
Bonus, in the case of each of clauses (B), (C) and (D) at the rates in effect as
of the Termination Date (the lump sum amount determined in accordance with this
Section 4(b)(i), the “Termination Amount”).

(ii)       Upon the Executive's death, the Company shall, within thirty (30)
days following the date of death, also pay to such Person as Executive shall
have designated in a notice filed with the Company, or if no such Person shall
have been designated, to his estate, a lump-sum amount equal to (A) any accrued
and unpaid Salary, Automobile Allowance, vacation time and benefits through the
date of death, and (B) any earned but unpaid bonuses payable to the Executive as
determined by the Compensation Committee for any fiscal periods of the Company
ending prior to the date of death.

(iii)      In addition, upon the Executive’s death, any Equity Awards granted to
the Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.

(c)        Incapacity. If, in the reasonable judgment of the Compensation
Committee, as a result of the Executive’s incapacity due to a medically
determinable physical or mental illness, the Executive shall have been absent
from his full-time duties as described in this Agreement for the entire period
of twelve (12) consecutive months (“Incapacity”), the Executive’s employment
shall





3

--------------------------------------------------------------------------------

 



terminate at the end of the twelve (12)-month period as provided in this Section
4(c). In such event:

(i)         the Company shall give prompt notice to Executive of any such
termination;

(ii)       the Company shall pay to the Executive a lump-sum amount equal to the
Termination Amount;

(iii)      the Company shall pay to the Executive within thirty (30) days after
the Termination Date (A) any accrued and unpaid Salary, Automobile Allowance,
vacation time and benefits through the Termination Date and (B) any earned but
unpaid bonuses payable to the Executive as determined by the Compensation
Committee for any fiscal periods of the Company ending prior to the Termination
Date; and

(iv)       upon a termination due to Incapacity, all Equity Awards granted to
the Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.

The lump sum payment described in Section 4(c)(ii) shall be made on the sixtieth
(60th) day following the Termination Date, provided that prior to the payment
date the Executive signs a waiver and release agreement in the form provided by
the Company and such waiver and release becomes effective and irrevocable in its
entirety prior to such date. If the waiver and release does not become effective
and irrevocable on or prior to the payment date set forth in the preceding
sentence, the Company shall have no further obligations pursuant to Section
4(c)(ii)  or 4(f) of this Agreement. Any dispute between the Compensation
Committee and the Executive with respect to the Executive’s Incapacity shall be
settled by reference to a competent medical authority mutually agreed to by the
Compensation Committee and the Executive or his personal representative, whose
decision shall be binding on all parties.

(d)        Termination by the Company for Cause; Resignation by the Executive
Without Good Reason.

(i)         If the Executive’s employment is terminated by the Company for Cause
or the Executive resigns his employment for any reason (other than for Good
Reason, as defined below), the Company shall have no further obligations to the
Executive hereunder after the Termination Date, except for unpaid Salary and
benefits accrued through the Termination Date.

(ii)       For purposes of this Agreement, “Cause”  shall mean (A) the willful
and continued (after a reasonable period following such demand) failure by
Executive to substantially perform his duties hereunder (other than (1) any such
willful or continued failure resulting from his Incapacity due to physical or
mental illness or physical injury or (2) any such actual or anticipated failure
after the issuance of a notice of termination by Executive for Good Reason (as
defined below)), after written demand for substantial performance is delivered
by the Company to Executive that specifically identifies the manner in which the
Company believes Executive has not substantially performed his duties; (B) the
willful engaging by Executive in misconduct which is materially injurious to the
Company, monetarily or otherwise; or (C) the conviction of Executive of a felony
by a court of competent jurisdiction in a judgment which has become final





4

--------------------------------------------------------------------------------

 



and nonappealable if such conviction would render it impossible for Executive to
perform his obligations hereunder or if the reputation of the Company would be
materially damaged by the continuance of Executive’s employment hereunder.

For purposes of this Section 4(d)(ii) no act, or failure to act, on the part of
Executive shall be considered “willful” unless done or omitted to be done by him
in bad faith and without reasonable belief that his action or omission was in
the best interest of the Company.

(iii)      For purposes of this Agreement, “Good Reason” shall mean any of the
following events, which continues for more than thirty (30) days after the
Executive’s written notice to the Company thereof: (A) the Executive’s principal
office location is moved to, and continues to be, a location more than fifty
(50) miles from its current location (it being understood that travel shall not
be considered a move or relocation); (B) Executive’s position, powers, duties
and responsibilities under Section 2 above are and continue to be materially
reduced without his written agreement, (C) his compensation and benefits payable
are and continue to be eliminated or materially reduced without his written
agreement, or (D) a material breach by the Company of any term or provision of
this Agreement; provided that Executive has given notice thereof to the Company
and the Company has not cured the Good Reason, if applicable, within thirty (30)
days after receiving such notice.

If Executive’s employment is terminated by the Company for Cause or by the
Executive for any reason (other than for Good Reason), pursuant to Section
4(d)(i), the Company shall have no further obligations to Executive hereunder
after the Termination Date, except as provided for in Section 4(d)(i), Section
19 (Indemnification) hereof, or other indemnification available to Executive by
agreement, insurance, law, equity or the Company’s organizational documents.

(e)        Termination Without Cause; Termination for Good Reason. The Company
may terminate the Executive’s employment hereunder at any time without Cause,
and the Executive may terminate his employment hereunder at any time for Good
Reason. In such event:

(i)         the Company shall pay to the Executive a lump sum amount equal to
the Termination Amount;

(ii)       the Company shall pay to the Executive any accrued and unpaid Salary,
Automobile Allowance, vacation time and benefits through the Termination Date;

(iii)      the Company shall pay to the Executive any earned but unpaid bonuses
payable to the Executive as determined by the Compensation Committee for any
fiscal periods of the Company ending prior to the Termination Date; and

(iv)       any Equity Awards granted to the Executive that would not vest on or
prior to the Termination Date shall vest as of the Termination Date and, if
applicable, be exercisable immediately and, notwithstanding any termination of
employment provisions set forth in the applicable agreement or related plan,
such Equity Awards shall continue to be exercisable until their original stated
expiration date.

The payments described in Sections 4(e)(ii) and 4(e)(iii) shall be made within
thirty (30) days following the Termination Date. The lump sum payment described
in Section 4(e)(i) shall be made on the sixtieth (60th) day following the
Termination Date,  provided that prior to the payment date





5

--------------------------------------------------------------------------------

 



the Executive signs a waiver and release agreement in the form provided by the
Company and such waiver and release becomes effective and irrevocable in its
entirety prior to such date. If the waiver and release does not become effective
and irrevocable on or prior to the payment date set forth in the preceding
sentence, the Company shall have no further obligations pursuant to Sections
4(e)(i) or 4(g).

(f)        Change of Control.

(i)         If a “Change of Control” (as defined in Section 4(f)(ii)) of the
Company occurs, the Company will be obligated as provided in this Section 4(f).
For purposes of determining the Company’s obligations under this Section 4(f),
the date on which a Change of Control is effective shall be referred to as the
“Change of Control Date.” If a Change of Control occurs during the Employment
Period, the Executive’s employment shall be terminated, and:

(A)       the Company or its successor in interest shall pay to the Executive a
lump-sum amount equal to (x) any accrued and unpaid Salary, Automobile
Allowance, vacation time and benefits through the Change of Control Date, (y)
any earned but unpaid bonuses payable to the Executive as determined by the
Compensation Committee for any fiscal periods of the Company ending prior to the
Termination Date, and (z) a lump-sum amount equal to the Termination Amount;
provided, that the Termination Amount shall be calculated using rates as in
effect on the Change of Control Date.

(B)       Any Equity Awards granted to the Executive that would not vest on or
prior to the Change of Control Date shall vest and, if applicable, be
exercisable immediately upon the date immediately preceding the Change of
Control Date and, notwithstanding any provisions set forth in the applicable
agreement or related plan, such Equity Awards shall continue to be exercisable
until their original stated expiration date.

(C)       The payment described in Section 4(f)(i)(A) shall be made on the
Change of Control Date.

(ii)       For purposes of this Agreement, a “Change of Control” shall mean a
“change in control event” within the meaning of the default rules under Section
409A of the U.S. Internal Revenue Code of 1986, as amended (“Code”), and the
regulations and guidance promulgated thereunder (together with Section 409A of
the Code, “Section 409A”).  The obligations of the Company pursuant to this
Section 4(f) shall survive any termination of this Agreement or the Executive’s
employment or any resignation of such employment by the Executive pursuant to
this Section 4(f).

(iii)      A Change of Control shall occur on the effective date of any event
specified in Section 4(f)(ii) above.  In connection with any determination of
ownership for purposes of Section 4(f)(ii) above, the attribution rules of
Section 318(a) of the Code shall apply.

(g)        Benefit Continuation.  If the Executive’s employment is terminated
pursuant to Sections 4(c), 4(e) or 4(f), the Company shall provide the Executive
and his eligible dependents with continued participation in medical, dental and
health benefit plans available to the Company’s executive officers on similar
terms and conditions as active executives, from the Termination Date until the
date that is eighteen (18) months following the Termination Day; provided,
however, that the continuation of such benefits shall be subject to the
respective terms





6

--------------------------------------------------------------------------------

 



of the applicable plan, in effect from time to time, and the timely payment by
the Executive of his applicable share of the applicable premiums in effect from
time to time, and, except with respect to a termination of employment pursuant
to Section 4(f), that the Executive signs a waiver and release agreement in the
form provided by the Company and such waiver and release becomes effective and
irrevocable in its entirety.

(h)        280G Matters.

(i)         Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, distribution, benefit,
equity-based or other compensation or other transfer or action by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to an excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to any
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Accounting
Firm (as defined below) shall, in consultation with Executive’s legal counsel or
other advisor designated by Executive (“Executive’s Advisor”), determine whether
to reduce any of the Payments to Executive so that the Parachute Value (as
defined below) of all Payments to Executive, in the aggregate, equals the
applicable Safe Harbor Amount (as defined below). Payments shall be so reduced
only if the Accounting Firm determines, subject to the approval of Executive’s
Advisor, with such approval not to be unreasonably withheld or delayed, that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Payments were so reduced.

(ii)       If the Accounting Firm determines that the aggregate Payments to
Executive should be reduced so that the Parachute Value of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount, and
Executive’s Advisor approves such determination, the Company shall promptly give
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm and approved by Executive’s
Advisor under this Section 6 shall be binding upon the Company and Executive and
shall be made as soon as reasonably practicable and in no event later than
15 days following the date of Executive’s termination of employment.

(iii)      The reduction contemplated by this Section 6, if applicable, shall be
made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(A) any Payments as a result of the acceleration of the vesting of
performance-based Equity Awards pursuant to Section 5(c)(ii), (B) any Payment
under Section 5(a) or Section 5(c)(i) that is a “parachute payment” within the
meaning of Section 280G of the Code, (C) any other cash Payments that are
“parachute payments” and would be made upon a Change of Control, beginning with
payments that would be made last in time, and (D) any Payments as a result of
accelerated vesting of Equity Awards for which the amount considered contingent
on the change in ownership or control is determined in accordance with Treasury
Regulation Section 1.280G-1, Q&A 24(c).

(iv)       As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement that
should not have been so paid or distributed (each, an “Overpayment”) or that
additional amounts that will have not been paid or distributed by the





7

--------------------------------------------------------------------------------

 



Company to or for the benefit of Executive pursuant to this Agreement could have
been so paid or distributed (each, an “Underpayment”), in each case consistent
with the calculation of the applicable Safe Harbor Amount hereunder.  In the
event that the Accounting Firm, based on the assertion of a deficiency by the
Internal Revenue Service against the Company or Executive which the Accounting
Firm believes, and Executive’s Advisor agrees, has a high probability of
success, determines that an Overpayment has been made, any such Overpayment paid
or distributed by the Company to or for the benefit of Executive shall be repaid
by Executive to the Company; provided,  however, that (i) no such repayment
shall be required if and to the extent such deemed repayment would not either
reduce the amount on which Executive is subject to tax under Sections 1 or  4999
of the Code or generate a refund of such taxes; and (ii) to the extent such
repayment would generate a refund of such taxes, Executive shall only be
required to pay to the Company the Overpayment less the amount of tax to be
refunded and to transfer the refund of such taxes to the Company when received.
In the event that the Accounting Firm, based on controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(v)        All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 6 shall be borne by the Company, and the Company
shall reimburse Executive for all reasonable advisory fees incurred with respect
to this Section 6 (including for services provided by Executive’s Advisor) and
any legal and accounting fees incurred with respect to disputes related thereto
(including for services provided by Executive’s Advisor).

(vi)       The following terms shall have the following meanings for purposes of
this Section 4(h):

(A)      Accounting Firm” shall mean a mutually agreed upon nationally
recognized accounting firm (a “Big Four” accounting firm) that is not serving as
accountant or auditor for the Company or the individual, entity or group
effecting the Change of Control.

(B)       Net After-Tax Receipt” shall mean the Present Value of a Payment net
of all taxes imposed on Executive with respect thereto under Sections 1 and 4999
of the Code and under applicable state, local, and foreign laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state,
local, and foreign laws that applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate as such Executive shall
certify, in Executive’s sole discretion, as likely to apply to Executive in the
relevant tax year.

(C)       Parachute Value” of a Payment shall mean the present value as of the
date of the change in control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

(D)       Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.





8

--------------------------------------------------------------------------------

 



(E)       “Safe Harbor Amount” means (x) 3.0 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

5.         Covenants of the Executive. In consideration of the receipt and
execution of this Agreement, including all of the benefits set forth herein that
are beyond or in addition to the benefits the Executive was previously entitled
or eligible to receive (each benefit separately and cumulatively being
sufficient consideration for the Executive’s covenants contained in this Section
5), and the Executive’s continued employment as the Vice President and General
Manager, Aerospace Solutions Group (also separately being sufficient
consideration for the Executive’s covenants contained in this Section 5), the
Executive agrees as follows:

(a)        Non-Competition.

(i)         The Executive shall not during the Executive’s employment with the
Company and for two (2) years after the Termination Date (the “Non-Compete
Restrictive Period”), directly or indirectly:

(A)       compete in the United States or on the internet with respect to any
“Competing Product or Service”, which is defined to mean those products or
services offered and/or under development by the Company or any of its
subsidiaries or affiliates during the Executive’s employment (both during the
term of this Agreement and any periods prior to this Agreement whereby Executive
was employed by the Company or its predecessors) with the Company of which the
Executive has knowledge, or any product or service competitive with or intended
to compete with such products or services, or any product or service of the
Company or any of its subsidiaries or affiliates which the Executive acquired
knowledge of as a result of, arising out of, or from his employment with the
Company (including its predecessors); and

(B)       own, invest in, make loans to, operate, manage, control, participate
in, consult with, or advise, any entity or person that provides a Competing
Product or Service with the Company in the United States or on the internet.
This covenant shall not prevent the Executive from having passive investments of
less than five percent (5%) of the outstanding equity securities of any entity
listed for trading on a national stock exchange (as defined in the Securities
Exchange Act of 1934) or any recognized automatic quotation system.

(ii)       If the Executive breaches any covenant contained in this Section
5(a), the Executive agrees and acknowledges that the Non-Compete Restrictive
Period shall be extended during the time of such breach. The Executive further
agrees and acknowledges that, in the event of the Executive’s breach of any
covenants contained in this Section 5(a), the Non-Compete Restrictive Period
may, to extent permitted by law, be extended for up to two (2) years, which
shall commence upon either (x) a determination by the Company that the Executive
has stopped breaching such covenants, or (y) the date of a court’s or
arbitrator’s final determination that the Executive breached a covenant
contained in Section 5(a).

(b)        Non-Solicitation.

(i)         As a separate and independent covenant, the Executive agrees that he
shall not during his employment with the Company and for two (2) years after the
Termination Date (the “Non-Solicitation Restrictive Period”), directly or
indirectly:





9

--------------------------------------------------------------------------------

 



(A)       contact, solicit, perform services for, or accept work or business (in
any capacity other than as a Company employee) from any clients or customers of
the Company, its subsidiaries or affiliates, with whom the Executive has worked
or had contact during the Executive’s employment with the Company, or of whom
the Executive had knowledge of due to his employment or access to the Company’s
confidential information and/or trade secrets;

(B)       contact, solicit or accept contact from any clients, subcontractors,
consultants, vendors, suppliers or independent contractors of the Company, its
subsidiaries or affiliates, for the purpose of interfering with, causing,
inviting, or encouraging any such persons or entities from altering or
terminating their business relationship or association with the Company, its
subsidiaries or affiliates. This applies to any clients, subcontractors,
consultants, vendors, suppliers or independent contractors with whom the
Executive has worked or had contact during his employment with the Company, or
of whom the Executive had knowledge due to his employment or access to the
Company’s confidential information and/or trade secrets; or

(C)       contact, solicit or accept contact from any employee of the Company,
its subsidiaries or affiliates for the purpose of interfering with their
employment with the Company, its subsidiaries or affiliates, or inviting or
encouraging them to terminate their employment with the Company, its
subsidiaries or affiliates or which has the effect of altering or terminating
their employment with the Company, its subsidiaries or affiliates.

(ii)       If the Executive breaches any covenant contained in this Section
5(b), the Executive agrees and acknowledges that the Non-Solicitation
Restrictive Period shall be extended during the time of such breach. The
Executive further agrees and acknowledges that, in the event of the Executive’s
breach of any covenants contained in this Section 5(b), the Non-Solicitation
Restrictive Period may, to the extent permitted by law, be extended for up to
two (2) years, which shall commence upon either (x) a determination by the
Company that the Executive has stopped breaching such covenants, or (y) the date
of a court’s or arbitrator’s final determination that the Executive breached a
covenant contained in Section 5(b).

6.         Amendments. No amendment to this Agreement or any Exhibit hereto
shall be effective unless it shall be in writing and signed by each party
hereto.

7.         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or sent by facsimile
at a facsimile number provided in writing by the receiving party or three days
after being mailed by registered or certified mail (return receipt requested) to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

If to the Company, to it at:

KLX, Inc. 

1300 Corporate Center Way

Wellington, FL 33414

Attention: Chief Operating Officer





10

--------------------------------------------------------------------------------

 



If to the Executive, to him at:

John A. Cuomo

11 Island Avenue, #1501

Miami Beach, FL 33139

 

8.         Entire Agreement. This Agreement and the 2015 Proprietary Rights
Agreement constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties hereto, including, without limitation the Prior
Agreement. The non-solicitation and non-competition provisions in this Agreement
and in the 2015 Proprietary Rights Agreement shall be deemed separate and
distinct provisions and each applicable time period shall run concurrently in
accordance with its terms for the benefit of the Company.

9.         Headings. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning of this
Agreement.

10.       Counterparts. This Agreement may be executed in any number of
counterparts which together shall constitute one instrument.

11.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and shall in all respects be
interpreted, enforced and governed under the laws of said State, without regards
for, or consideration of, any conflicts of law principles.

12.       Withholding. All payment made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

13.       Section 409A.

(a)        If any amounts that become due under Section 4 of this Agreement
constitute “nonqualified deferred compensation” within the meaning of Section
409A, payment of such amounts shall not commence until the Executive incurs a
Separation from Service (as defined in Section 13(c), below) if and only if
necessary to avoid accelerated taxation or tax penalties in respect of such
amounts.

(b)        Notwithstanding any provision of this Agreement to the contrary, if
the Executive is a “Specified Employee” (as defined below in Section 13(c)) he
shall not be entitled to any payments upon a Separation from Service until the
earlier of (i) the date which is the first (1st) business day following the date
that is six (6) months after the Executive’s Separation from Service for any
reason other than death or (ii) the Executive’s date of death. The provisions of
this Section 15(b) shall only apply if required to comply with Section 409A.

(c)        For purposes of this Agreement, “Separation from Service” shall have
the meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance
with the default rules under Section 409A. “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i),





11

--------------------------------------------------------------------------------

 



as determined in accordance with the uniform methodology and procedures adopted
by the Company and then in effect.

(d)        It is intended that the terms and conditions of this Agreement comply
with Section 409A. If any provision of this Agreement contravenes any
regulations or United States Treasury guidance promulgated under Section 409A,
or could cause any amounts or benefits hereunder to be subject to taxes,
interest and penalties under Section 409A, the Company may, in its sole
discretion and without the Executive’s consent, modify the Agreement to: (i)
comply with, or avoid being subject to, Section 409A, (ii) avoid the imposition
of taxes, interest and penalties under Section 409A, and/or (iii) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without contravening the provisions of Section 409A. This Section 15(d) does not
create an obligation on the part of the Company to modify this Agreement and
does not guarantee that the amounts or benefits owed under this Agreement will
not be subject to interest and penalties under Section 409A.

(e)        Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company Group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A. No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.

14.       Enforceability; Waiver. The invalidity and unenforceability of any
term or provision of this Agreement shall not affect the validity or
enforceability of any other term or provision of this Agreement.  The
Executive’s or the Company’s failure to insist upon strict compliance with any
provision hereof or any other provision of this Agreement or the failure to
assert any right that the Executive or the Company may have hereunder, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.  Similarly, the waiver by any party hereto of a breach
of any provision of this Agreement by the other party will not operate or be
construed as a waiver of any other or subsequent breach by such other party.

15.       Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns. This Agreement may be assigned by the Company. The Executive
may not assign or delegate his duties under this Agreement without the Company’s
prior written approval.

16.       Survival. The obligations of the Executive pursuant to the 2015
Proprietary Rights Agreement (where applicable), the respective obligations of
the parties pursuant to Section 5 of this Agreement, and the entitlements of the
Executive and obligations of the Company pursuant to Section 4 of this
Agreement, shall each survive any termination or expiration of this Agreement,
or any termination or resignation of the Executive’s employment, as the case may
be.

17.       Indemnification.  To the maximum extent permitted under the law of the
State of Delaware as from time to time in effect, the Company hereby agrees to
indemnify and defend Executive and hold him harmless from and against all
liabilities, costs and expenses, including, but not limited to, amounts paid in
satisfaction of judgments, in settlement or as fines or penalties, and counsel
fees and disbursements, incurred by Executive in connection with the defense or
disposition of, or otherwise in connection with or resulting from, any action,
suit or other proceeding, whether civil,





12

--------------------------------------------------------------------------------

 



criminal, administrative or investigative, before any court or administrative or
legislative or investigative body, in which Executive may be or may have been
involved as a party or otherwise or with which Executive may be or may have been
threatened, while in office or thereafter, by reason of Executive’s being an
officer or director of the Company or by reason of any action taken or not taken
in such capacity. Executive's contractual indemnification rights under this
Section 16 shall (i) be in addition to any right of indemnification available to
Executive by agreement, insurance, law, equity or the Company’s organizational
documents, and (ii) notwithstanding any other provision of this Agreement to the
contrary, survive Executive's termination of employment with the Company
hereunder for any reason.

18.       Legal Fees.  In the event of any litigation, dispute or contest
arising from a breach of this Agreement, the prevailing party shall be entitled
to recover from the non-prevailing party all reasonable costs incurred in
connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

19.       Unfunded Status.  This Agreement is intended to constitute an unfunded
plan for incentive compensation.  Nothing contained herein shall give Executive
any rights that are greater than those of a general unsecured creditor of the
Company.  In its sole discretion, the Compensation Committee may authorize the
creation of trusts, acquisitions of life insurance policies or other
arrangements to meet the obligations created under this Agreement.

 

 



13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.

 

EXECUTIVE

 

 

 

 

 

/s/ John A. Cuomo

 

John A. Cuomo

 

 

 

 

 

KLX INC.

 

 

 

 

 

By:

/s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President and Chief Operating Officer

 

 





[SIGNATURE PAGE – CUOMO AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

--------------------------------------------------------------------------------

 



EXHIBIT A

 

KLX 2015 Proprietary Rights Agreement

 

 



 

--------------------------------------------------------------------------------

 



KLX 2015 PROPRIETARY RIGHTS AGREEMENT

 

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to KLX Inc. and/or any of its subsidiaries or
affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.

I acknowledge and agree that:

1.             Agreement, Effective Date.  This Agreement shall be effective on,
the first day of my employment, consultancy, and/or tenure as an independent
contractor with the Company and shall continue in effect throughout my
employment, consultancy, and/or tenure as an independent contractor (the
“Agreement Period”). As an inducement to and in consideration of my acceptance
and/or continuation of employment, consultancy, and/or tenure as an independent
contractor with the Company, and the Company’s compensating me for services and
extending to me certain other benefits of a compensatory nature, but without any
obligation on the Company’s part to continue such employment, compensation or
benefits for any specified period whatsoever, I agree to protect, safeguard and
maintain the integrity and confidentiality of the Company’s valuable assets and
legitimate business interests in accordance with the terms and conditions set
forth in this Agreement.

2.             Confidentiality.  I will maintain in confidence and will not
disclose or use, either during or after the Agreement Period, any “Proprietary
Information”, whether or not in written form, except to the extent required to
perform my duties on behalf of the Company. Proprietary Information means all of
the following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

(i)             Written materials of the Company;

(ii)           The names and information relating to customers and prospective
customers of the Company and/or persons, firms, corporations or other entities
with whom the Company has provided goods or services at any time, including
contact persons, addresses and phone numbers, their characteristics and
preferences and types of services provided to or received from those customers
and prospective customers;

(iii)          The terms of various agreements between the Company and any third
parties, including without limitation, the terms of customer agreements, vendor
or supplier agreements, lease agreements, advertising agreements, fee
arrangements, terms of dealing and the like;

(iv)           Any data or database, trading algorithms or processes, or other
information compiled by the Company, including, but not limited to, customer
lists, customer information, information concerning the Company, or any business
in which the Company is engaged or contemplates becoming engaged, any company
with which the Company engages in business, any customer, prospective customer
or other person, firm or corporation to whom or which the Company has provided
goods or services or to whom or which any employee of the Company has provided
goods or services on behalf of the Company, or any compilation, analysis,
evaluation or report concerning or deriving from any data or database, or any
other information;

(v)            All policies, procedures, strategies and techniques regarding the
services performed by the Company or regarding the training, marketing and sales
of the Company, either oral or written. The Company’s internal corporate
policies and practices related to its services, price lists, fee arrangements
and terms of dealings with customers or potential customers or vendors.
Information relating to formulas, records, research and development data, trade
secrets, processes, other methods of doing business, forecasts and business and
marketing plans;

(vi)           Any other information, data, know-how or knowledge of a
confidential or proprietary nature observed, used, received, conceived or
developed by me in connection with my employment, consultancy, and/or tenure as
an independent contractor by the Company, including and not limited to the
Company’s methodologies, price strategies, price lists, costs and quantities
sold, financial and sales information, including, but not limited to, the
Company’s financial condition, business interests, initiatives, objectives,
plans or strategies; internal information regarding personnel





 

--------------------------------------------------------------------------------

 



identity, skills, compensation, organizational charts, budgets or costs of
individual departments, and the compensation paid to those working for or who
provide services to the Company; and performance of investments, funds or
portfolio companies, including any “track record” or other financial performance
information or results;

(vii)         All other non-public information regarding the amount and nature
of the capital and assets owned or controlled by, or net worth of, the Company
and/or any of the Company’s shareholders, members, partners, employees or
investors; the investments made, directly or indirectly, by the Company
(including, but not limited to, any partnerships, corporations or other entities
in which the Company may invest and the assets which any of those entities
acquires); the expected or actual rates of return or holding periods of any
investment by the Company; the respective interest in any investment of any of
its shareholders, members, partners or investors or the manner in which those
interests are held; the identities of the other persons or entities who
participate in any investment made by the Company; and financial statements,
projections, budgets and market information;

(viii)        All discoveries, software (including, without limitation, both
source code and object code), models, drawings, photographs, specifications,
trademarks, formulas, patterns, devices, compilations and all other proprietary
know-how and technology, whether or not patentable or copyrightable, and all
copies and tangible embodiments of any of the foregoing, and that have been or
will be created for the Company by me, whether alone or with others;

(ix)           The Company’s inventions, products, research and development,
production processes, manufacturing and engineering processes, machines and
equipment, finances, customers, marketing, and production and future business
plans, information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

(x)            “Trade Secrets”, which shall include, but not be limited to,
information regarding formulas, processes or methods that: (a) derive
independent economic value, actual or potential, from not being generally known
to or readily ascertainable by proper means, by other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of reasonable
efforts by the Company to maintain its secrecy. “Trade Secrets” shall also
include all other information or data that qualifies as a trade secret under
applicable law.

3.             Inventions.

3.1           Definition of Inventions used in this Agreement: the term
“Invention” means any new or useful art, discovery, contribution, finding or
improvement, whether or not patentable, and all related know-how. Inventions
include, but are not limited to, all designs, discoveries, formulas, processes,
manufacturing techniques, semiconductor designs, computer software, inventions,
improvements and ideas.

3.2           Disclosure and Assignment of Inventions.

(i)            I will promptly disclose and describe to the Company all
Inventions which I may solely or jointly conceive, develop, or reduce to
practice during the Agreement Period (i) which relate, at the time of
conception, development or reduction to practice of the Invention, to the
Company’s business or actual or demonstrably anticipated research or
development, (ii) which were developed, in whole or in part, on the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
Trade Secrets, or (iii) which resulted from any work I performed for the Company
(the “Company Inventions”). I assign all my right, title and interest worldwide
in the Company Inventions and in all intellectual property rights based upon the
Company Inventions. However, I do not assign or agree to assign any Inventions
relating in any way to the Company business or demonstrably anticipated research
and development which were made by me prior to my employment, consultancy,
and/or tenure as an independent contractor with the Company, which Inventions,
if any, are identified on Appendix “A” to this Agreement. Appendix “A” contains
no confidential information. I have no rights in any Inventions other than the
inventions specified in Appendix “A”. If no such list is attached, I have no
such Inventions or I grant an irrevocable, nonexclusive, royalty-free, worldwide
license to the Company to make, use and sell Inventions





A-2

--------------------------------------------------------------------------------

 



developed by me prior to my employment, consultancy, and/or tenure as an
independent contractor with the Company.

(ii)           I recognize that Inventions relating to my activities while
working for the Company and conceived or made by me, along or with others,
within one (1) year after termination of the Agreement Period may have been
conceived in significant part while I was retained by the Company. Accordingly,
I agree that such Inventions shall be presumed to have been conceived during my
employment, consultancy, and/or tenure as an independent contractor with the
Company and assign such Inventions to the Company as a Company Invention unless
and until I have established the contrary. I agree to disclose promptly in
writing to the Company all Inventions made or conceived by me for one (1) year
after the Agreement Period, whether or not I believe such Inventions are subject
to this Agreement, to permit a determination by the Company as to whether or not
the Inventions should be the property of the Company. Any such information will
be received in confidence by the Company.

3.3                Nonassignable Inventions.  This Agreement does not apply to
an invention which qualifies fully as a nonassignable invention under the laws
of the state of Florida.

4.               Use and Return of Proprietary Information and Trade Secrets:

(i)            I agree that under no circumstance and at no time shall any of
the Proprietary Information and Trade Secrets be taken from the Company’s
premises and that under no circumstances and at no time shall any of the
Proprietary Information and Trade Secrets be duplicated, in whole or in part,
without the express written permission of the Company, which permission may be
granted or denied in the Company’s sole and absolute discretion;

(ii)           I agree that, upon termination of my employment (if applicable)
and/or tenure as an independent contractor with the Company for any reason
(regardless of whether or not the Company retains me as a consultant) or at any
other time upon the Company’s request, I shall return to Company, without
retaining any copies, all Proprietary Information and Trade Secrets, as well as
all other Company’s documents and other materials, which are in my possession
regardless of the form in which any such materials are kept;

(iii)          I covenant and agree that all right, title and interest in any
Proprietary Information and Trade Secrets shall be and shall remain the
exclusive property of the Company and shall be and hereby are vested and
assigned by me to the Company. I agree to promptly disclose to the Company all
Proprietary Information and Trade Secrets developed in whole or in part by me
within the scope of this Agreement. In relation to my employment, consultancy,
and/or tenure as an independent contractor or the performance of this Agreement,
I have created or may create certain work product for the Company that may be
copyrighted or copyrightable under the laws of the United States. To the extent
that any such work product is created, I will be considered to have created a
Work Made for Hire as defined in 17 U.S.C. § 101, and the Company shall have the
sole right to the copyright. In the event that any such work product created by
me does not qualify as a Work Made for Hire, I hereby assign the copyright and
all rights, throughout the world, in and to the work product to the Company, as
provided for in paragraph (v) below. I agree to turn over to the Company all
physical manifestations of the Proprietary Information and Trade Secrets in my
possession or under my control at the request of the Company;

(iv)          I acknowledge that all documents, in hard copy or electronic form,
received, created or used by me in connection with my employment, consultancy,
and/or tenure as an independent contractor with the Company are and will remain
the property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company’s interests;





A-3

--------------------------------------------------------------------------------

 



(v)            I agree to assist the Company, or its designee, at the Company’s
expense, in every proper way to secure the Company’s rights in the work product
(including Proprietary Information and/or Trade Secrets) and any rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem proper or necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights and in order to assign and
convey to the Company, its successors, assigns, and nominees the sole and
exclusive rights, title and interest in and to such work product and any rights
relating thereto, and testifying in a suit or other proceeding relating to such
work product and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

5.             Competitive Employment.  During the Agreement Period, including
any extensions thereof (as applicable), I agree that I will not directly or
indirectly own, manage, work for, provide services to, obtain financial interest
in, control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company.

I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any business entity
that is not engaged in the business of the Company in any market in which the
Company conducts business or provides services where such other business entity
could utilize or gain a business or economic advantage through the use of
Confidential Information, Trade Secrets, my training by the Company, my
relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

6.             Non-solicitation.  During the Agreement Period and for a period
of two (2) years thereafter, I will not solicit or encourage, or cause others to
solicit or encourage, any employees, suppliers, vendors, or consultants of/to
the Company to terminate their employment or other relationship, as applicable,
with the Company.

7.             Acts to Secure Proprietary Rights.  I agree to perform, during
and after the Agreement Period, all acts deemed necessary or desirable by the
Company to permit and assist it, at the Company’s expense, in perfecting and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Company Inventions. Such acts may include, but are not limited to, execution
of documents and assistance or cooperation in the registration and enforcement
of applicable patents and copyrights or other legal proceedings.

8.             No Conflicting Obligations.  My performance of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me prior to my employment,
consultancy, and/or tenure as an independent contractor with the Company. I will
not disclose, induce, or permit the Company to, either directly or indirectly,
use, any confidential or proprietary information or material belonging to any
previous employer or other person or entity. I am not a party to any other
agreement that will interfere with my full compliance with this Agreement. I
will not enter into any agreement, whether written or oral, conflicting with the
provisions of this Agreement.

9.             Survival. Notwithstanding the termination of the Agreement
Period, this Agreement shall survive such termination and continue in accordance
with its terms and conditions. Unless provided otherwise in a written contract
with the





A-4

--------------------------------------------------------------------------------

 



Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.

10.           Specific Performance.  A breach of any of the promises or
agreements contained herein will result in irreparable and continuing damage to
the Company for which there will be no adequate remedy at law, and the Company
shall be entitled to injunctive relief and/or a decree for specific performance,
and such other relief as may be proper (including monetary damages, if
appropriate).

11.           Waiver.  The waiver by the Company of a breach of any provision of
this Agreement by me will not operate or be construed as a waiver of any other
or subsequent breach by me.

12.           Severability.  If any part of this Agreement is found invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same economic effect as the original provision and the remainder of this
Agreement will remain in full force.

13.           Governing Law. This Agreement will be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the state of
Florida.

14.           Entire Agreement.  Except for the Employment Agreement between you
and the Company, this Agreement and the Exhibits to this Agreement constitute
the entire agreement between the parties relating to this subject matter and
supersede all prior or simultaneous representations, discussions, negotiations
and agreements, whether written or oral, except for prior proprietary rights
agreements which shall for the period prior to the effective date of this
agreement be deemed to be in addition to, and not in lieu of, this Agreement for
such prior period. This Agreement may be amended or modified only with the
written consent of both me and the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

15.           Assignment.  This Agreement may be assigned by the Company. I may
not assign or delegate my duties under this Agreement without the Company’s
prior written approval. This Agreement shall be binding upon my heirs,
successors and permitted assignees.

 

 

 

 

 

 

 

    

EMPLOYEE

 

 

 

 

Date:

2/26/2015

 

 

/s/ John A. Cuomo

 

 

 

(Name)

 

 

 

 

 

John A. Cuomo

 

 

 

(Printed Name)

 

 

 

 

 

Date:

2/26/2015

 

KLX INC.

 

 

 

 

 

 

 

By:

/s/ Roger Franks

 

 

 

 

 

 

 

Title:

General Counsel, Vice President –

 

 

 

 

Law and Human Resources

 

 



A-5

--------------------------------------------------------------------------------

 



Appendix A to the 2015 Proprietary Rights Agreement

 

 

--------------------------------------------------------------------------------